DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/22 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffin, US Patent No. 10,459,495, cited by the applicant.
Griffin discloses wearable electronic devices having inward facing input device and methods of use thereof: a primary housing 103 supporting a data capture assembly and having inner and outer surfaces joined by a perimeter wall (Fig. 1); a mounting accessory 102 coupled to the inner surface of the primary housing, the mounting accessory configured to mount the data capture device on an index finger of an operator in a side-mounted operational mode (the device can be mounted on any finger), wherein the primary housing is disposed on a side of the index finger between the index finger and a thumb of the operator (the device can be rotated to position at any angle, Figs. 1-15); and a primary trigger 122/506 (Figs. 1, 5) supported on the outer surface of the primary housing such that in the side-mounted operational mode, the primary trigger 122/506 is disposed on the side of the index finger for activation by the thumb of the operator, wherein the inner surface is configured to engage the mounting accessory in a first orientation or a second orientation. (see Figs. 1-15, col. 7, line 32+); in Figs. 5 and 6, the prior art teaches an input contact pad 522, the contact pad is positioned between the index finger and the thumb; wherein the mounting accessory is further configured to mount the data capture device on the index finger of the operator in a top-mounted operational mode, wherein the primary housing is disposed on a back of the index finger; and wherein the data capture device further comprises an accessory trigger supported on the mounting accessory such that in the top-mounted operational mode, the accessory trigger is disposed between the index finger and the thumb, for activation by the thumb of the operator (see Figs 5, 7).

Griffin fails to disclose a pair of recesses disposed below the scan window. However, the claimed recesses have specific function. It appears such recesses are just merely for aesthetic purpose, failing to provide any advantage within the art. Therefore, it would have an obvious extension as taught by the prior art. 
Regarding claim 3, wherein the primary trigger includes an inductive sensor (non-contact/proximity sensor) (Fig, 16; col. 13, line 10+).
Regarding claim 5, wherein the mounting accessory includes a mounting surface having a latching mechanism for coupling the primary housing to the mounting accessory (Fig. 2).
Regarding claim 6, wherein the inner surface of the primary housing is configured to releasably engage the latching mechanism to couple the primary housing to the mounting accessory (Fig. 2, col. 7, line 49+).
Regarding claim 7, wherein the inner surface includes hooks configured to engage the latching mechanism in the first orientation or the second orientation (Fig. 2, 5).
Regarding claim 8, wherein the mounting surface includes a first electrical interface, and wherein the inner surface of the primary housing includes a second electrical interface configured to engage with the first electrical interface (electrical connection must be made between the removable unit and the input device in order to provide inputs or activate the removable unit once it is positioned on to the mounting accessory).
Regarding claim 9, the type of recess  (i.e. circular), in addition to the reasoning above that the recesses do not provide any technical advantage within the art. With respect to the shape of the recess, such limitation is a matter of engineering choice for meeting specific customer requirements, which therefore, obvious.
Response to Arguments
Applicant's arguments filed 08/22/22 have been fully considered but they are not persuasive. See examiner remarks.
 Remarks:
In response to the applicant’s argument regarding having an input between the index finger and the thumb, the prior art teaches (Fig. 5) a contact pad 522 as an input device for inputting information. The applicant’s argument is not persuasive. Refer to the rejection above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876